Name: 2014/327/EU: Council Decision of 6 May 2014 establishing the position to be adopted by the Union at the 53rd session of the OTIF Committee of Experts on the Transport of Dangerous Goods as regards certain amendments to Appendix C to the Convention concerning International Carriage by Rail (COTIF) applicable from 1 January 2015
 Type: Decision
 Subject Matter: organisation of transport;  international affairs;  transport policy;  technology and technical regulations;  land transport
 Date Published: 2014-06-05

 5.6.2014 EN Official Journal of the European Union L 166/27 COUNCIL DECISION of 6 May 2014 establishing the position to be adopted by the Union at the 53rd session of the OTIF Committee of Experts on the Transport of Dangerous Goods as regards certain amendments to Appendix C to the Convention concerning International Carriage by Rail (COTIF) applicable from 1 January 2015 (2014/327/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 91 in conjunction with Article 218(9) thereof, Having regard to the proposal from the European Commission, Whereas: (1) The Union acceded to the Convention concerning International Carriage by Rail of 9 May 1980 as amended by the Vilnius Protocol of 3 June 1999 (hereinafter referred to as the COTIF Convention), by virtue of Council Decision 2013/103/EU (1). (2) All Member States, with the exception of Cyprus and Malta, applythe COTIF Convention. (3) Directive 2008/68/EC of the European Parliament and of the Council of 24 September 2008 on the inland transport of dangerous goods (2) lays down requirements for the transport of dangerous goods by road, by rail or by inland waterway within or between Member States, by referring to the Regulations concerning the International Carriage of Dangerous Goods by Rail, appearing as Appendix C to the COTIF Convention (RID Annex). In addition, Article 4 of this Directive provides that The transport of dangerous goods between Member States and third countries shall be authorised in so far as it complies with the requirements of the ADR, RID or ADN, unless otherwise indicated in the Annexes. Thus, the Union has exercised its competence in this subject-matter. (4) The Committee of Experts on the Transport of Dangerous Goods set up in accordance with Article 13.1(d) of the COTIF Convention, at its 53rd session due to take place on 22 May 2014, is expected to decide upon certain amendments to the RID Annex. These amendments, which concern technical standards or uniform technical prescriptions, have the objective to ensure safe and efficient transport of dangerous goods whilst taking into account scientific and technical progress in the sector and the development of new substances and articles that pose danger during their transport. (5) The committee on the transport of dangerous goods established by Article 9 of Directive 2008/68/EC has carried out preliminary discussions on these amendments. (6) Most of the proposed amendments are justified and beneficial, and should therefore be supported by the Union. Two proposed amendments need to be further assessed in the light of technical and scientific progress. In particular, the European Railway Agency, in cooperation with the relevant bodies, should continue to work on the identification of a sustainable solution to detect derailments and mitigate their effects, including the future implementation of this solution. Therefore, should the latter amendments be approved at this point, the Union should formulate an objection following the procedure established in Article 35 §4 of Title VII of the COTIF Convention, HAS ADOPTED THIS DECISION: Article 1 Position of the European Union 1. The position to be taken by the European Union at the 53rd session of the Committee of experts on the transport of dangerous goods in the framework of the Convention concerning international carriage by rail shall be in accordance with the Annex to this Decision. 2. Minor changes to the documents mentioned in the Annex to this Decision may be agreed by the representatives of the Union in the above-mentioned body without further decision of the Council. Article 2 After its adoption the Decision of the abovementioned body shall be published in the Official Journal of the European Union. Article 3 Entry into force This Decision shall enter into force on the day of its adoption. Done at Brussels, 6 May 2014. For the Council The President G. STOURNARAS (1) Council Decision 2013/103/EU of 16 June 2011 on the signing and conclusion of the Agreement between the European Union and the Intergovernmental Organisation for International Carriage by Rail on the Accession of the European Union to the Convention concerning International Carriage by Rail (COTIF) of 9 May 1980, as amended by the Vilnius Protocol of 3 June 1999 (OJ L 51, 23.2.2013, p. 1). (2) OJ L 260, 30.9.2008, p. 13. ANNEX Proposal Reference document Issue Comments EU position 1 Annex I to OTIF/RID/CE/GTP/2012-A Amendments agreed by the standing working group Technical consensus at the OTIF standing working group Agree with the amendments 2 Annex I to OTIF/RID/CE/GTP/2012-A Amendments left for further examination by the standing working group These provisions are enclosed in square brackets in the reference document Agree with the amendments 3 OTIF/RID/CE/GTP/2013/1 Transitional provision for certain placards Technical consensus at the OTIF standing working group Agree with the amendment 4 OTIF/RID/CE/GTP/2013/2 Application of special provision TE 25 Technical consensus at the OTIF standing working group Agree with the amendment 5 OTIF/RID/CE/GTP/2013/5 Inspection of certain markings Technical consensus at the OTIF standing working group Agree with the amendment 6 OTIF/RID/CE/GTP/2013/6 Information to be provided to the infrastructure manager The standing working group opted for the second option presented in the reference document. Agree with the amendment 7 OTIF/RID/CE/GTP/2013/11 Use of technical vocabulary Technical consensus at the OTIF standing working group Agree with the amendment 8 OTIF/RID/CE/GTP/2013/12 Consequences of the deletion of UIC leaflet 573 Technical consensus at the OTIF standing working group Agree with the amendments 9 OTIF/RID/CE/GTP/2013/13 and OTIF/RID/CE/GTP/2013/15 Application of special provision TE 22 The proposal is not mature enough for decision Postpone the decision 10 OTIF/RID/CE/GTP/2013/14 and OTIF/RID/CE/GTP/2013/INF.14 Editorial revision of reference to EU railway provisions Technical consensus at the OTIF standing working group Agree with the amendments 11 OTIF/RID/CE/GTP/2013/16 Transport of dangerous goods on passenger trains Technical consensus at the OTIF standing working group Agree with the amendment as revised in the standing working group 12 OTIF/RID/CE/GTP/2013/17 Various consolidated amendments agreed by the standing working group Technical consensus at the OTIF standing working group Agree with the amendments OTIF/RID/CE/GTP/2013/17 Amendments left for further examination by the standing working group:   13 Idem Those calling for a common view from the UN-ECE  OTIF Joint Meeting Efficient intermodal transport needs to be facilitated Agree with the amendments as recommended by the Joint Meeting 14 idem and OTIF/RID/CE/GTP/2013/INF.3 Provisions relating to compulsory application of derailment detectors in certain wagons The EU will reconsider its position before the next revision of the rules. Postpone the decision 15 OTIF/RID/CE/GTP/2013/3 OTIF/RID/CE/GTP/2013/9 and OTIF/RID/CE/GTP/2013/18 Harmonisation of rules with those of Annex 2 to SGMS of OSJD Efficient transport of dangerous goods between EU and non-EU OSJD countries should be facilitated Agree with the amendments 16 OTIF/RID/CE/GTP/2013/INF.4 Transport of coal No consensus was found on technical details in the standing working group Establish the EU position on the spot 17 OTIF/RID/CE/GTP/2013/INF.8 Revision of Chapter 7.7 of RID The proposal of this reference document will be discussed in a more general discussion on the revision of Chapter 7.7 Establish the EU position on the spot 18 OTIF/RID/CE/GTP/2013/INF.12 Alignment with rules applicable in road transport These proposals amend those in reference document OTIF/RID/CE/GTP/2013/17 Agree with the amendments